       Case 3:20-cv-00127-BD Document 36 Filed 09/03/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

RODNEY TRAMMELL,
ADC #158043                                                            PLAINTIFF

V.                          CASE NO. 3:20-CV-127-BD

GREENE COUNTY
DETENTION CENTER, et al.                                            DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 3rd day of September, 2020.


                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
